Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey Coles appeals the district court’s order dismissing without prejudice Coles’s 28 U.S.C. § 2254 (2006) petition for failure to comply with an order of the court. We have reviewed the record and find no reversible error. Accordingly, we deny Coles’s motions for appointment of counsel and affirm for the reasons stated by the district court. Coles v. Everett, No. 2:08-cv-00225-RGD-FBS (E.D.Va. Oct. 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.